The defendant knew of the division of the hay, made no objection to it, and after it was made recognized it. From these facts it was competent for the referee to find that the plaintiff became the owner of a divided half, subject to the restriction that it was to be consumed upon the farm, or to be replaced by an equivalent in feed or by an amount of fertilizers equal to what would be made by the hay sold.
The defendant's direction to his employe to feed his cattle from the plaintiff's hay was an act of dominion wrongfully exerted over the plaintiff's property, inconsistent with his right. It is not necessary, in order to constitute a conversion, that there should be a manual taking of property. Baker v. Beers, 64 N.H. 102, 105; Evans v. Mason, 64 N.H. 98, and authorities cited. In this case there was a manual taking of two tons of the hay, and the evidence was sufficient from which to find a conversion of the whole. The plaintiff is entitled to judgment for $180 and interest.
Exception overruled.
ALLEN, J., did not sit: the others concurred.